DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
September 10, 1995
Dear State Medicaid Director:
The American Academy of Pediatrics (AAP) and the American College of Obstetricians and Gynecologists
(ACOG) recently issued a joint statement that recommends an aggressive strategy to ensure that all pregnant
women receive HIV education and counseling as part of their regular prenatal care. The joint statement also
recommends HIV testing of consenting pregnant women in light of the availability of treatments that
significantly reduce HIV transmission from mother to infant, and to protect the health of the newborn
This statement was developed in response to the recently issued recommendations of the Centers for Disease
Control (CDC) that pregnant women receive HIV counseling which should "include information regarding
the risk of HIV infection associated with sexual activity and injecting drug use, the risk for transmission to
the woman's infant if she is infected, and the availability of therapy to reduce this risk." (Source: MMWR
1995-44, No. RR-7) The CDC further states that knowledge of HIV infection during pregnancy can permit
treatment before the onset of opportunistic infections and disease progression, as well as early identification
and treatment of HI V-exposed infants.
The AAP/ACOG actions strongly suggest that these services should be considered part of the routine
standard of care for pregnant women. In our continuing effort to ensure that Medicaid eligible individuals
have access to appropriate care based on contemporary standards, we bring these developments to your
attention and strongly encourage all States to cover HIV counseling and education, as well as voluntary and
informed testing, for pregnant women who are Medicaid eligible. You may wish to review the covered
services under your Medicaid plan to determine whether any action is appropriate in your state.
Please feel free to contact me or the Associate Regional Administrator for Medicaid in your HCFA Regional
Office, if you require additional information.
Sincerely,
/s/
Sally K. Richardson
Director
Medicaid Bureau
Attachments
cc:
All Regional Administrators
All Associate Regional Administrators,
Division of Medicaid Director, Health Policy Unit, American Public Welfare Association
Director, Health Committee,
National Conference of State Legislatures
Senior Policy Analyst. Human Resources Group, National Governor's Association
Association of Maternal and Child Health Programs

JOINT STATEMENT
OF
THE AMERICAN ACADEMY OF PEDIATRICS
THE AMERICAN COLLEGE OF OBSTETRICIANS AND GYNECOLOCISTS

The HI V/AIDS epidemic is increasing in women of childbearing age and spreading beyond previously defined risk groups and
geographic areas. This increase has been paralleled by a similar increase in children. We applaud congressional concern for and
support of efforts to prevent the spread of the AIDS epidemic, but urge that the emotion of this complex issue not overshadow the
doctor/patient relationship which is the foundation to providing effective and efficient medical care to these women and children.

As the primary caretakers of this populationt both the American Academy of Pediatrics (AAP) and the American College of
Obstetricians and Gynecologists (ACOG) strongly believe that the answer lies in an aggressive HIV education and counseling
initiative, not in governmental medical protocols. The best defense is a strong offense. We recommend that all pregnant women
should receive HIV education and counseling as part of their regular prenatal care. We further recommend HIV testing in all
pregnant women with their consent. In the event of refusal of testing this should be documented.

Clear medical benefits of knowing the HIV status of pregnant women and newborns have been documented. Treatments are
currently available to significantly reduce the HIV transmission from mother to infant (zidovudine/AZT). This finding represents
the most important medical breakthrough in this area in recent years. in addition, the lives of the infants, not protected by the AZT
treatments in utero, may be

prolonged by initiating medical care within the first months of life. For newborns whose mother's HIV status was not determined
during pregnancy, the infant's health care provider should educate the parent(s) concerning HIV testing and recommend HIV
testing for the newborn.

We believe that this is the most viable and prudent approach in resolving this important issue. We welcome the opportunity of
working with policy makers in this regard.

